

116 HR 2603 IH: Northern Mariana Islands Small Business Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2603IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Sablan introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to ensure that the Commonwealth of the Northern Mariana Islands is
			 eligible for certain Small Business Administration programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Northern Mariana Islands Small Business Act. 2.Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programsThe Small Business Act is amended—
 (1)in section 7(m)(7)(B) (15 U.S.C. 636(m)(7)(B))— (A)by striking and American Samoa each place such term appears and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and
 (B)in clause (i)(I)(bb), by striking 1/55 and inserting 1/56; (2)in section 21(a) (15 U.S.C. 648(a))—
 (A)in paragraph (1), by inserting before The Administration shall require the following new sentence: The previous sentence shall not apply to an applicant that has its principal office located in the Commonwealth of the Northern Mariana Islands.; and
 (B)in paragraph (4)(C)(ix), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and (3)in section 34(a)(9) (15 U.S.C. 657d(a)(9)), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.
			